Citation Nr: 1453944	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge in June 2014; a transcript of the hearing is of record. 

The Board notes that an April 2014 supplemental statement of the case (SSOC) additionally listed an increased rating claim for the Veteran's service-connected anxiety disorder, NOS, now depressive disorder with symptoms of posttraumatic stress disorder (PTSD).  It is unclear why this issue was listed on the SSOC.  In his May 2012 notice of disagreement the Veteran indicated he was only appealing the denial of his claim for TDIU.  Moreover, the Veteran specifically indicated in his August 2012 substantive appealing that he was only appeal the denial of TDIU.  As such, the Board finds that the Veteran's claim for TDIU is the only issue on appeal at this time. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.





CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployablity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The Veteran's ratings for his service-connected disabilities (anxiety disorder, NOS, now depressive disorder with symptoms of PTSD and tinnitus) meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in August 2002.  See VA Form 21-8940 received December 2011.  A May 2011 VA examiner noted that the Veteran's mental disability affected his ability to work in that the Veteran has problems with anger and poor concentration.  A December 2011 VA examiner noted that the Veteran should avoid working and also avoid sound sensitive areas.  A January 2012 VA examiner stated that the Veteran's anxiety disability symptoms are not of such a severity as to preclude him from working altogether, however the Veteran does appear to have limited stress tolerance and difficulty managing his anger which would affect his ability to interact appropriately with others in a work setting.  In addition, it was noted that the Veteran reports poor short-term memory which would affect his productivity and efficiency.  With respect to his tinnitus, a January 2013 VA examiner noted that the Veteran should be able to obtain gainful employment and participate fully with the appropriate accommodations. 

The Veteran's current rating for his disabilities at this this time appears to be 70 percent. 

The Board finds the VA examiners' opinions together, in conjunction with the evidence of record provide highly probative evidence in support of a TDIU.  The significant negative impact of his service-connected psychiatric disability on employability is evident.  The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

ORDER

Entitlement to a TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


